Case 2:19-cv-11558-GCS-RSW ECF No. 67 filed 09/09/20             PageID.331      Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MICHAEL MOHAMMED SALAMI,

              Plaintiff,                          No. 19-11558

v.                                                District Judge George Caram Steeh
                                                  Magistrate Judge R. Steven Whalen

TRUMBLEY, ET AL.,

              Defendants.
                                        /

                                         ORDER

       Before the Court are the following nine motions filed by Plaintiff Michael

Mohammed Salami:

       -Motion to secure video footage [ECF No.41]
       -Motion for leave for discovery [ECF No. 42]
       -Motion for interrogatories [ECF No. 43]
       -Motion for discovery [ECF No. 44]
       -Motion for production of documents [ECF No. 46]
       -Motion for testimony [ECF No. 47]
       -Motion to secure relevant evidence [ECF No. 48]
       -Motion for subpoena to serve evidence [ECF No. 50]
       -Motion to compel discovery [ECF No. 56]

       With the exception of ECF No. 50, these motions all relate to requests for an order

setting a discovery schedule or requests for production of specific discovery. Plaintiff’s

motion at ECF No. 50, although titled a motion to “serve” evidence, is in substance a

motion for Defendant to preserve evidence, specifically video footage at the Saginaw

                                            -1-
Case 2:19-cv-11558-GCS-RSW ECF No. 67 filed 09/09/20               PageID.332     Page 2 of 3




Correctional Facility on March 18, 2019; Plaintiff’s mental health records; and

misconducts and emails of Defendant Trombley.

       Plaintiff is correct that the Court has not yet set a schedule for discovery. However,

in lieu of an answer, Defendant filed a motion for summary judgment based on non-

exhaustion [ECF No. 52], and that motion is still pending final decision. If it is ultimately

granted, the case will be dismissed without prejudice, obviating the need for discovery.

Therefore, it would be in the interests of judicial economy, as well as the parties’

resources, to stay discovery until this dispositive motion is decided. In addition, when

discovery is opened, requests for specific discovery are to be made in the first instance to

the parties themselves, not to the Court. If a party has grounds to believe that the

opposing party has not complied with a valid discovery request, the remedy is to then file

a motion to compel discovery.

       Accordingly, the following motions are DENIED WITHOUT PREJUDICE:

       -Motion to secure video footage [ECF No.41]
       -Motion for leave for discovery [ECF No. 42]
       -Motion for interrogatories [ECF No. 43]
       -Motion for discovery [ECF No. 44]
       -Motion for production of documents [ECF No. 46]
       -Motion for testimony [ECF No. 47]
       -Motion to secure relevant evidence [ECF No. 48]
       -Motion to compel discovery [ECF No. 56]


       Plaintiff’s Motion at ECF No. 50, which I construe as a motion to preserve

evidence, is GRANTED IN PART AND DENIED IN PART. The motion is DENIED to


                                             -2-
Case 2:19-cv-11558-GCS-RSW ECF No. 67 filed 09/09/20            PageID.333    Page 3 of 3




the extent that Defendant Trombley, as a Corrections Officer, would not have the custody

or control of the evidence at issue. It is GRANTED to the extent that the Michigan

Attorney General’s Office, which is counsel for the Defendant, will notify non-party

Michigan Department of Corrections to preserve evidence relevant to this case, including

any video footage from the Saginaw Correctional Facility on March 18, 2019, to the

extent that it currently exists.

       In addition, all discovery is STAYED pending a final decision on Defendant’s

motion for summary judgment [ECF No. 52].

       IT IS SO ORDERED.


Date: September 9, 2020                     s/R. Steven Whalen
                                            R. Steven Whalen
                                            United States Magistrate Judge



                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was sent to parties of
 record on September 9, 2020 electronically and/or by U.S. mail.


                                                 s/Carolyn M. Ciesla
                                                 Case Manager




                                           -3-
